Citation Nr: 0520064	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  94-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left ear 
disability.  

2.  Entitlement to service connection for a left ear 
disability.  

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an increased rating for retained foreign 
body, low grade arthritis, right foot, currently rated as 20 
percent disabling.

5.  Entitlement to an increased (compensable) rating for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated June 1999, which vacated an 
August 1998 Board decision which denied service connection 
for a low back disorder.  In December 1999 and June 2003, the 
Board remanded this issue to the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA), for 
further development.  

In addition, this case is before the Board on appeal from 
rating decisions by the RO which denied service connection 
for a left ear disability and increased ratings for retained 
foreign body, low grade arthritis, right foot, and for 
duodenal ulcer.

The RO apparently considered the issue of whether new and 
material evidence has been received to reopen the claim of 
service connection for a left ear disability on the merits.  
Despite the RO's decision to reopen the claim the Board must 
initially consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In February 2005, the veteran testified before the 
undersigned at a Travel Board hearing.  

The issues of service connection for a low back disorder, a 
left ear disability and increased ratings for retained 
foreign body, low grade arthritis, right foot, and for 
duodenal ulcer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a July 1973 rating decision, the RO denied service 
connection for a left ear disability.  A notice of 
disagreement was not received as to this issue within the 
subsequent one-year period.

2.  Evidence submitted since the RO's July 1973 decision, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's July 1973 rating decision which denied service 
connection for a left ear disability is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's July 1973 rating decision; thus, the claim of service 
connection for a left ear disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted to the extent that the Board 
is reopening the claim.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.  

Background

The service medical records showed that the veteran was seen 
in February 1973 for bleeding of the left ear.  The diagnosis 
was acute otitis media with possible perforation.  The post-
service VA examination revealed no left ear disability.  

In a July 1973 rating decision, the RO denied service 
connection for a left ear disability.  The basis of the 
denial was that there was no current left ear disability on 
current examination.  A notice of disagreement as to this 
issue was not received within the subsequent one-year period.

In September 1998, correspondence was received from the 
veteran in which he sought to reopen his claim of service 
connection for a left ear disability.  He submitted 
additional evidence to the record that included a report from 
J.G.G., M.D., in which this physician stated that the veteran 
complained of a chronic history of dull earaches with a 
stabbing pain in the left ear.  The physician concluded that 
the veteran's ear symptoms may be secondary to intermittent 
Eustachian tube dysfunction along with pain secondary to his 
temperomandibular joint disorder.  A 1997 private medical 
report also noted possible Eustachian tube dysfunction.

Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no current left ear disability.  The July 1973 RO 
decision is final as to the denial of service connection for 
a left ear disability.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of 1997 and 2003 private medical reports which indicated 
intermittent Eustachian tube dysfunction.

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect.  
Thus, the evidence is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  It does not duplicate evidence previously of 
record.  The evidence bears directly and substantially upon 
the specific matter under consideration, and, which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

New and material evidence has been received since the RO's 
July 1973 decision; thus, the claim of service connection for 
a left ear disability is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a left ear disability is allowed.


REMAND

Left Ear

The veteran's claim of service connection for a left ear 
disability has been reopened.  The Board finds that the 
veteran should be afforded a VA examination for evaluation of 
the veteran's left ear.  The examiner should be asked to 
opine as to whether any current left ear disability to 
include intermittent Eustachian tube dysfunction is as likely 
as not related to service to include inservice bleeding of 
the left ear due to acute otitis media with possible 
perforation.

Low Back

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  First, VA has a duty to notify 
the veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  Additionally, 
the VA's duty to assist the veteran includes informing him of 
which evidence VA will provide and which evidence claimant is 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The veteran was not sent a letter with regard to the 
directives of VCAA as to the issue of service connection a 
low back disorder.  Accordingly, the agency of original 
jurisdiction (AOJ) should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidated, in part, the 
Board's regulatory development authority).  

Retained Foreign Body, Low Grade Arthritis, Right Foot

The veteran maintains that his retained foreign body, low 
grade arthritis, right foot, is actually Reiter's syndrome 
involving the right foot.  The veteran has been issued a VCAA 
letter with regard to service connection for Reiter's 
syndrome.  However, the veteran maintains that he has been 
carrying a misdiagnosis or Reiter's syndrome is part and 
parcel of the same disease process as his low grade 
arthritis.  In light of the foregoing and the duty to assist, 
the Board finds that the veteran should be afforded a VA 
examination to determine the current nature, extent, and 
manifestations of the veteran's service-connected right foot 
disability.  The examiner should determine if the veteran has 
Reiter's syndrome, and, if so, is it related in any way to 
the veteran's service-connected right foot disability or 
service.  The examiner should also determine all current 
functional impairment attributable to the service-connected 
right foot disability.  

Duodenal Ulcer

In correspondence of record and at his personal hearing, the 
veteran indicated that his duodenal ulcer is worse in 
severity than reflected on the most recent VA examination and 
that this VA examination did not adequately assess his 
disability level.  On the last examination, the duodenal 
ulcer was noted to be inactive.  Accordingly, the Board finds 
that pursuant to the duty to assist, the veteran should be 
afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for a low 
back disorder on a direct and on a secondary 
basis.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should be afforded VA 
examinations with evaluations of the left 
ear, right foot, and duodenal ulcer.  

With regard to the left ear, the examiner 
should be asked to opine as to whether the 
veteran has any current left ear disability 
to include intermittent Eustachian tube 
dysfunction, and, if so, whether such 
condition is as likely as not (50 percent 
probability or better) related to service to 
include inservice bleeding of the left ear 
due to acute otitis media with possible 
perforation.  All indicated tests should be 
completed.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

With regard to the right foot, the examiner 
should indicate the current nature, extent, 
and manifestations of the veteran's service-
connected right foot disability.  All 
indicated tests should be completed.  The 
examiner should determine if the veteran has 
Reiter's syndrome, and, if so, should express 
an opinion as to whether or not it is related 
in any way to the veteran's service-connected 
right foot disability or service.  The 
examiner should also determine all current 
functional impairment attributable to the 
service-connected right foot disability.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

With regard to the duodenal ulcer, the 
examiner should indicate the current nature, 
extent, and manifestations of the veteran's 
service-connected duodenal ulcer.  All 
indicated tests should be completed.  The 
examiner should state if the duodenal ulcer 
is mild, with recurring symptoms once or 
twice yearly; moderate, with recurring 
episodes of severe symptoms two or three 
times a year averaging ten days in duration, 
or with continuous moderate manifestations; 
moderately severe, with impairment of health 
manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 
ten days or more in duration at least four or 
more times a year; or severe, causing pain 
only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  The AOJ should then readjudicate the 
claims remaining on appeal.  If any issue 
remains denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case.  Thereafter, the case 
should be returned to the Board after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


